Case 2:20-cr-14020-RLR Document 15 Entered on FLSD Docket 12/08/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 20-14020-CR-ROSENBERG/MAYNARD

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  YAZBEL OMAR RODRIGUEZ-RODRIGUEZ,

        Defendant.
  ____________________________________________/

               REPORT AND RECOMMENDATION ON CHANGE OF PLEA

         THIS CAUSE comes before me upon an Order of Reference. Having conducted a

  Change of Plea Hearing, I recommend to the District Court as follows:

         1.      I convened a hearing to permit the Defendant to change his plea in this criminal

  case on December 7, 2020. The hearing was translated to the Defendant by the Court’s Spanish

  language interpreter. The Defendant indicated to me that he was able to understand what was

  being said to him throughout the hearing.

         2.      The hearing was convened via video teleconference on the Zoom platform. At the

  hearing’s outset, I advised the Defendant of his right to appear in person for the proceeding. The

  Defendant acknowledged that he understands that right and, after consultation with counsel,

  agreed to waive that right and consented to have the hearing conducted through video

  teleconference. Having discussed the matter with the Defendant, I find that his waiver of in

  person appearance and consent to proceed through video teleconference is knowing and

  voluntary. I also find, pursuant to the CARES Act, H.R. 788, and the Court’s Administrative
Case 2:20-cr-14020-RLR Document 15 Entered on FLSD Docket 12/08/2020 Page 2 of 4




  Orders In re: Coronavirus Public Emergency, that the plea cannot be further delayed without

  serious harm to the interests of justice.

         3.      Next, I advised the Defendant of his right to have the District Judge assigned to

  this case conduct this proceeding. I advised that I was conducting the Change of Plea Hearing at

  the request of the Defendant, the Defendant’s attorney, and the Assistant United States Attorney

  assigned to this case. I advised that the District Judge assigned to this case will be the sentencing

  judge, will make all findings and rulings concerning the Defendant’s sentence, and will schedule

  and conduct the Sentencing Hearing. I advised the Defendant that he did not have to permit me

  to conduct this hearing but could request a United States District Judge to conduct the Change of

  Plea Hearing instead. The Defendant, the Defendant’s attorney, and the Assistant United States

  Attorney assigned to the case all agreed on the record and consented to have a United States

  Magistrate Judge conduct the Change of Plea Hearing.

         4.      I conducted the plea colloquy in accordance with the outline set forth in the Bench

  Book for District Judges.

         5.      There is no written plea agreement in this case. Therefore, I read the Indictment

  to the Defendant. The Defendant pleaded guilty to the sole count of the Indictment, which

  charges him with being an alien who was previously removed from the United States on or about

  April 4, 2017; who later returned to the United States knowingly and unlawfully; who was found

  back in the United States without the express consent of the Attorney General of the United

  States or his successor, the Secretary of Homeland Security (18 U.S.C. §§ 202(3), 202(4) and

  557) to his reapplying for admission into the United States; in violation of 8 U.S.C. § 1326(a).

  After I read the Indictment to the Defendant, the Defendant stated that he understood the charge

  against him.
                                                   2
Case 2:20-cr-14020-RLR Document 15 Entered on FLSD Docket 12/08/2020 Page 3 of 4




         6.      The possible maximum penalties were announced on the record. The Defendant

  acknowledged his understanding of the possible maximum penalties that could be imposed

  against him in this case.       I advised the Defendant of the possibility of the Defendant’s

  deportation after sentencing as an additional consequence of his guilty plea. The Defendant

  acknowledged that he and his attorney had discussed his possible deportation based on this

  offense.

         7.      The Government read a factual proffer in the record describing what the

  Government could prove had this matter proceeded to trial. The Defendant agreed that the

  Government’s proffer accurately set forth the facts in his case as he understands them to be. I

  find that the Government’s proffer forth each of the essential elements of the crime to which the

  Defendant is pleading guilty.

         8.      Based on the foregoing and the plea colloquy that I conducted, I find that the

  Defendant enters his guilty plea freely and voluntarily. I accept his guilty plea and recommend to

  the District Court that it adjudicate him guilty of the offense charged in the Indictment.

         9.      The United States Probation Office will conduct a pre-sentence investigation and

  will issue a report for sentencing purposes. The parties jointly request an expedited pre-sentence

  investigation and sentencing date.

         ACCORDINGLY, this Court recommends to the District Court that the plea cannot be

  further delayed without serious harm to the interests of justice; that Defendant’s plea of guilty to

  the sole count of the Indictment be accepted; that the Defendant be adjudicated guilty of the

  offense to which he pleads guilty; and that a sentencing hearing be conducted for final

  disposition of this case.



                                                   3
Case 2:20-cr-14020-RLR Document 15 Entered on FLSD Docket 12/08/2020 Page 4 of 4




         The parties agreed to a period of seven (7) days from the date of this Report and

  Recommendation within which to file objections, if any, with the Honorable Robin L.

  Rosenberg, United States District Judge for the Southern District of Florida. Pursuant to Federal

  Rule of Criminal Procedure 59(b)(2), failure to file a timely objection to this Report and

  Recommendation waives the party’s right to review, and it bars the party from attacking on

  appeal any legal rulings or fact findings contained herein.

         DONE AND SUBMITTED in Chambers at Fort Pierce, Florida, this 8th day of

  December, 2020.



                                        ____________________________________
                                        SHANIEK M. MAYNARD
                                        UNITED STATES MAGISTRATE JUDGE




                                                   4
